UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1622



JIMMY L. BILLITER,

                                                        Petitioner,

          versus


HARD TIMES MINING; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-1087-BLA)


Submitted:   April 7, 1998                 Decided:   June 18, 1998


Before WILKINS and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy L. Billiter, Petitioner Pro Se. Ronald Eugene Gilbertson,
KILCULLEN, WILSON, & KILCULLEN, Washington, D.C.; John Vincent
Carroll, Richlands, Virginia; Patricia May Nece, Cathryn Celeste
Helm, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, while we grant Appellant leave to proceed in forma

pauperis, we affirm on the reasoning of the Board. Billiter v. Hard

Times Mining, BRB No. 96-1087-BLA   (B.R.B. Apr. 25, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2